Citation Nr: 0121033	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation on account of 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to September 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1999 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

No effective function of the veteran's right foot and ankle, 
in terms of balance and propulsion, remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
entitlement to special monthly compensation on account of 
loss of use of the right foot are met.  38 U.S.C.A. 
§§ 1114(k), 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.63 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified 
at 38 U.S.C. §§ 5103, 5103A).

The veteran's service connected disabilities include 
residuals of a gunshot wound to the right ankle with 
ankylosis and traumatic arthritis, evaluated as 40 percent 
disabling, and atrophy of right leg muscles, evaluated as 10 
percent disabling.

A statute provides that, if a veteran, as the result of 
service connected disability, suffers the anatomical loss or 
loss of use of one hand or one foot, an increased rate of 
compensation (special monthly compensation) is payable.  See 
38 U.S.C.A. § 1114 (k) (West 1991).  A regulation provides 
that loss of use of a hand or a foot, for the purpose of 
special monthly compensation, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  See 38 C.F.R. § 4.63 
(2000).

VA shall consider all information and lay and medical 
evidence of record in a case before VA with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

In the veteran's case, in October 1999, J. A. Ramos, MD, a 
private physician, reported that, as a result of a foot 
injury in the Korean War, the veteran's right foot was fused 
and he had lost the use of the foot.  Dr. Ramos stated 
further that amputation of the right foot would not have been 
beneficial.

At a personal hearing in May 2000, the veteran testified 
that: he wore a brace on his right foot, which went through 
his shoe and up his leg to a point just below his knee; 
without the brace, he could not stand on his right leg, 
because he would be unable to keep his balance; without the 
assistance of the brace, he could not move his right foot 
forward and push off the foot; since 1953, when he was 
injured, he had been wearing a brace on his right foot and, 
also, using Canadian crutches; when he drove an automobile, 
he had to use his left foot on the accelerator and brake 
pedals; he had some feeling in the bottom of his right foot, 
but not enough to know when he was pushing on something with 
the foot.

At a VA neurological examination in October 2000, it was 
noted that the veteran had worn a rigid brace on his right 
foot since separation from service and that, in the 1970s, he 
had undergone a repeat fusion procedure.  He had constant, 
aching pain in the right foot and swelling of the right ankle 
with activity.  With use of a brace and Canadian crutches, he 
was able to walk short distances.  On examination, the right 
ankle was fused, with essentially no passive range of motion; 
he could not wiggle his toes or ankles; he walked slowly, 
with slight circumduction of the right foot, using the right 
foot brace and 2 Canadian crutches; without the brace and 
crutches, he required assistance to transfer across the 
examination room from a chair to the examination table and 
essentially 'furniture walked'.  Diagnoses included surgical 
fusion of the right ankle with disuse atrophy of all muscles 
associated with movement of the ankle, as well as numbness in 
the right foot, consistent with injury of multiple peripheral 
nerves at the ankle and superimposed peripheral neuropathy, 
possibly diabetic.  The examiner stated, "The loss of motor 
function in right foot is complete and old.  There is partial 
residual sensory function in the foot and thus it is better 
than a mechanical prosthesis."

Upon consideration of all of the evidence of record, the 
Board finds that there is an approximate balance of positive 
and negative evidence on the question of whether the veteran 
has lost use of his right foot to the extent that he would be 
equally served by an amputation with a suitable prosthesis.  
Without use of a rigid brace and Canadian crutches, the 
veteran is unable to ambulate on his right foot and ankle due 
to loss of balance and propulsion.  He retains some sensation 
in the bottom of the right foot, but such sensation does not 
significantly improve the function of the foot and ankle.  
The determinative issue is whether he could ambulate equally 
well with an amputation stump and suitable prosthesis.  As 
the evidence on that issue is in relative equipoise, the 
veteran is entitled to the benefit of the doubt and, with 
resolution of reasonable doubt in his favor, entitlement to 
special monthly compensation on account of loss of use of the 
right foot is warranted.  38 U.S.C.A. §§  1114(k), 5107(b); 
38 C.F.R. § 4.63. 


ORDER

Special monthly compensation on account of loss of use of the 
right foot is granted, subject to governing regulations 
concerning the payment of monetary awards.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

